DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

In the amendment dated 09/07/2021, the following has occurred: Claim(s) 1, 4, 6-7, 11-13, 15-16, 18-20 have been amended. Claim(s) 5 have been cancelled.  
Claim(s) 1-4 and 6-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation “a volume fraction of the first metal in the…composite is from 0.25mm to 2mm.” Based on the examiner’s understanding of volume fraction, volume fraction should be dimensionless and range between 0 and 1. It is unclear how volume fraction can be in units of millimeters and can be greater than 1 unless it is actually volume ratio. For the purpose of examination the limitation will be interpreted as –a volume 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile (US 20160221083 A1) in view of Magee (US 20190170444 A1), Steege (US 20190009464 A1), and Wu (US 20150283614 A1). 
Regarding claim 1, Tuffile discloses a method (method of making composite material systems, par. 3) for preparing metal/metal interpenetrating phase composites (metallic skeleton infiltrated with a second metal, abstract), the method comprising: forming a preform (skeleton is produced through sintering by printing layer by layer, par. 15) using additive manufacturing, the preform defining a materially continuous three-dimensional open-cell mesh structure (steel skeleton has voids, par. 23, where the broadest reasonable interpretation of open-cell mesh structure can include porous structures with voids), 

pre-heating the preform to a first temperature less than the melting point of the first metal (after sintering, the parts can be cooled and then reheated for infiltration, par. 23, where the broadest reasonable interpretation of preheating is that the part is heated to a temperature before the next step); 
infiltrating the preform with a second metal in liquid form (infiltrant is in a liquid phase, par. 23), such that the second metal occupies the voids (steel skeleton with voids is filled with the infiltrant, abstract), the second metal having a melting point lower than the melting point of the first metal (it is preferred that the infiltrant has a melting temperature below the sintered skeleton, par. 24); and 
allowing the second metal to cool and form a solid matrix (after infiltration the part has a residual porosity in the range of 0-5%, par. 23, where the broadest reasonable interpretation of solid matrix includes any matrix that has solid materials in it), wherein the solid matrix defines a continuous material network (part has a residual porosity of 0-5%, par. 23; where the broadest reasonable interpretation of “continuous material network” includes any network where the material has at least one continuous connection from one end of the material to the other).  
	Tuffile does not disclose an outer skin, wherein the open-cell mesh structure includes a plurality of interconnected struts that define a plurality of repeating unit cells each defining a void therein, wherein the outer skin at least partially encapsulates the open-cell mesh structure and includes an ingate; infiltrating the open-cell mesh structure of the preform with a second metal in liquid form via the ingate, and removing the outer skin from the solid matrix.
	Magee discloses 3D printing a part that has a skin (exterior skin 618, Fig. 6) with an interior mesh structure (mesh structure 652, fig. 6) for providing stress resistance characteristics (par. 32), an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile to incorporate the teachings of Magee on the internal structure. Doing so would have the benefit of providing stress resistance characteristics (par. 32, Magee).
	Steege discloses a 3D printer for building porous lattice structures (par. 111) with a skin (652, par. 112) which can be infiltrated with a fluid (resin, par. 101). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile in view of Magee to incorporate the teachings of Steege on having a skin. Doing so would have the benefit of preventing the fluid from permeating beyond its boundary (par. 101).
	Tuffile in view of Magee and Steege does not disclose infiltrating the open-cell mesh structure of the preform with said second metal in liquid form via the ingate, and removing the outer skin from the solid matrix.
	Steege further discloses a 3D printer for building metal objects which can be infiltrated and has an outer skin wherein infiltrating the open-cell mesh structure (cure patterns can result in a lattice structure with porosity) of the preform with said second liquid (fluid resin or metal of lower melting point can be used to fill the porous part, par. 96) form via the ingate (internal flow chamber 515).

Tuffile in view of Magee and Steege does not disclose removing the outer skin from the solid matrix.
Wu discloses a method of 3D printing a shell (24) with metal powder inside which undergoes densification processes such as sintering (par. 6) with sintered support patterns inside (par. 41), wherein the outer skin is removed (shell may be maintained or removed in the final part, par. 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile in view of Magee and Steege to incorporate the teachings of Wu on removing the skin. Removing or maintaining a skin layer around the solid matrix is a design choice that one of ordinary skill in the art would be able to choose based on design requirements.
Regarding claim 6, Tuffile in view of Magee, Steege, and Wu does not disclose the method of claim 1, wherein the skin has a thickness of from 0.5 to 1.5 mm.  
However, one of ordinary skill in the art would be able to select the thickness of the mold assembly based on design constraint and process. 
Regarding claim 13, Tuffile discloses a method for preparing metal/metal interpenetrating phase composites (method of making composite material systems, par. 3), the method comprising:  
selecting a preform geometry including a continuous three-dimensional open-cell mesh; preparing a print file encoding the preform geometry; using the print file to print a preform having the preform geometry using an additive manufacturing device, (one of ordinary skill in the art would know 
wherein the preform includes a first metal having a melting point (sintering is performed at a temperature, where it is understood by the examiner that during sintering the first metal powder is melted, par. 22); 
pre-heating the preform to a first temperature less than the melting point of the first metal (after sintering, the parts can be cooled and then reheated for infiltration, par. 23, where the broadest reasonable interpretation of preheating is that the part is heated to a temperature before the next step); 
infiltrating the preform with a second metal in liquid form (infiltrant is in a liquid phase, par. 23), the second metal having a melting point lower than the melting point of the first metal (it is preferred that the infiltrant has a melting temperature below the sintered skeleton, par. 24) such that the second metal occupies the voids (infiltration is a process of reducing porosity by filling the voids, par. 7); allowing the second metal to cool and form a solid matrix (once infilitration is done the part is cooled down, par. 23), wherein the solid matrix defines a continuous material network (porosity is reduced to 0-5% after infiltration and therefore is a mostly continuous material network, par. 23).
Tuffile does not disclose an outer skin, wherein the open-cell mesh structure includes a plurality of interconnected struts that define a plurality of repeating unit cells each defining a void therein, wherein the outer skin at least partially encapsulates the open-cell mesh structure and includes an ingate; infiltrating the open-mesh structure of the preform with said second metal in liquid form via the ingate; second metal occupies the voids in the plurality of repeating unit cells; removing the outer skin from the solid matrix.
Magee discloses 3D printing a part that has a skin (exterior skin 618, Fig. 6) with an interior mesh structure (mesh structure 652, fig. 6) for providing stress resistance characteristics (par. 32), an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile to incorporate the teachings of Magee on the internal structure. Doing so would have the benefit of providing stress resistance characteristics (par. 32, Magee). Additionally, this combination results in the second metal occupying the voids in the plurality of repeating unit cells of Magee.
Steege discloses a 3D printer for building porous lattice structures (par. 111) with a skin (652, par. 112) which can be infiltrated with a fluid (resin, par. 101). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile in view of Magee to incorporate the teachings of Steege on having a skin. Doing so would have the benefit of preventing the fluid from permeating beyond its boundary (par. 101).
	Tuffile in view of Magee and Steege does not disclose infiltrating the open-cell mesh structure of the preform with said second metal in liquid form via the ingate, and removing the outer skin from the solid matrix.
	Steege discloses a 3D printer for building metal objects which can be infiltrated and has an outer skin wherein infiltrating the open-cell mesh structure (cure patterns can result in a lattice structure with porosity) of the preform with said second liquid (fluid resin or metal of lower melting point can be used to fill the porous part, par. 96) form via the ingate (internal flow chamber 515).

Tuffile in view of Magee and Steege does not disclose removing the outer skin from the solid matrix.
Wu discloses a method of 3D printing a shell (24) with metal powder inside which undergoes densification processes such as sintering (par. 6) with sintered support patterns inside (par. 41), wherein the outer skin is removed (shell may be maintained or removed in the final part, par. 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile in view of Magee and Steege to incorporate the teachings of Wu on removing the skin. Removing or maintaining a skin layer around the solid matrix is a design choice that one of ordinary skill in the art would be able to choose based on design requirements.
Regarding claim 14, Tuffile in view of Magee, Steege, and Wu discloses the method of claim 13, wherein the additive manufacturing device prints using selective laser melting (layerwise construction can be understood as a process that include powder bed fusion with a laser, par. 4).  
Regarding claim 15, Tuffile in view of Magee, Steege, and Wu discloses the method of claim 13, wherein the metal/metal interpenetrating phase composite has a porosity of from 0% to 10% (part has a residual porosity of 0-5%, par. 23).  
Claim 2-4, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile in view of Magee, Steege, Wu, Liu (US 20020189405) and 
Wang, Q. G., et al. "Fatigue behavior of A356-T6 aluminum cast alloys. Part I. Effect of casting defects." Journal of light metals 1, no. 1 (2001): 73-84.
Regarding claim 2, Tuffile in view of Magee, Steege, and Wu discloses the method of claim 1, wherein the first metal is 316L (type 316 stainless steel, par. 5; additionally, one of ordinary skill in the art would be able to select any metal useful for printing, including 316L) and the second metal is A356 (one of ordinary skill in the art would be able to select any metal useful for infiltration of a metal/metal matrix, including A356).  
	Furthermore, 316L is known to be used for 3D printing (316 stainless steel powder, par. 25, Liu US20020189405) and A356 is commonly known to be used as an aluminum casting alloy (Wang, introduction). Therefore, one of ordinary skill in the art would be able to select and choose the type of metal to be used as the first and second metal based on the design constraints.
	Additionally, it is noted that the combination of the teachings above yield a metal/metal composite that is the same as claimed by the applicants. And if the structure and material of the composite is the same, the inherent material properties that come from the composite are also the same.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile in view of Magee, Steege, and Wu to incorporate the teachings of Liu and Wang and select material 316L and A356. One of ordinary skill in the art would be able to select and choose the type of metal to be used as the first and second metal based on design constraints, and as shown by Liu and Wang, 316L and A356 are well known metals to be used in additive manufacturing and casting. 
Regarding claim 3, the examiner takes the position of claim 2, where the selection of metal material 316L and A356 would have been obvious to one of ordinary skill in the art. The resulting combination of Tuffile in view of Magee, Steege, Wu, Liu, and Wang would inherently result in the following limitation, wherein the metal/metal interpenetrating phase composite has a strain to failure that is greater than a strain to failure of the second metal.  
Since Tuffile recites all the method steps to creating the interpenetrating phase composite and it would be obvious to one of ordinary skill in the art to choose metal material 316L and A356, the composite’s mechanical properties would be inherent.
Regarding claim 4, Tuffile in view of Magee, Steege, Wu, Liu, and Wang would inherently result in the following limitation the method of claim 3, wherein the strain to failure of the metal/metal interpenetrating phase composite is an order of magnitude higher than the strain to failure of the second metal.  
Since Tuffile recites all the method steps to creating the interpenetrating phase composite and it would be obvious to one of ordinary skill in the art to choose metal material 316L and A356, the composite’s mechanical properties would be inherent.
Regarding claim 16, the examiner takes the position of claim 2, where the selection of metal material 316L and A356 would have been obvious to one of ordinary skill in the art. The resulting combination of Tuffile in view of Magee, Steege, Wu, Liu, and Wang would inherently result in the following limitation, the method of claim 13, wherein the metal/metal interpenetrating phase composite has a 0.2% offset yield strength, sigma_y of from 100 MPa to 300 MPa.  
Since Tuffile recites all the method steps to creating the interpenetrating phase composite and it would be obvious to one of ordinary skill in the art to choose metal material 316L and A356, the composite’s mechanical properties would be inherent.
Regarding claim 18, the examiner takes the position of claim 2, where the selection of metal material 316L and A356 would have been obvious to one of ordinary skill in the art. Tuffile also teaches that the volume fraction of the first metal to the composite ranges between 0.4 and 0.85 (par. 23), assuming a 0% porosity. 316L has a specific gravity of 7.9 (see article, 316L_spec) and A356 has a specific gravity of 2.55 (see article, “Optimizing Aluminum’s Tensile Properties”). 

Regarding claim 20, Tuffile in view of Magee, Steege, and Wu discloses the method of claim 13, wherein a volume fraction of the first metal in the metal/metal interpenetrating phase composite is from 0.25 to 1 (note that the volume fraction range is interpreted in view of 112(b) rejection, where a volume fraction is dimensionless and does not exceed 1,
final volume ratio of infiltrant to steel skeleton is in the range of 15/85 to 60/40, which translates to the steel skeleton having a volume fraction of 0.4 to 0.85 compared to the total composite volume assuming a 0% porosity, par. 23; it is understood by the examiner that the volume ratio that Tuffile uses does not include porosity and only based on the volume ratio between the two metals, though if a porosity range of 0-5% was included the volume fraction range would lie within the claim limitation)
Claim 7, 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile in view of Magee, Steege, Wu,
Maskery, Ian, et al. "A mechanical property evaluation of graded density Al-Si10-Mg lattice structures manufactured by selective laser melting." Materials Science and Engineering: A 670 (2016): 264-274.
Regarding claim 7, Tuffile in view of Magee, Steege, and Wu discloses the method of claim 1, wherein the three-dimensional open-cell mesh structure defines a cubic symmetry (cubic structure, par. 32, Magee).
Tuffile in view of Magee, Steege, and Wu does not disclose a body-centered cubic symmetry.
Maskery discloses a method of laser sintering lattice structures, wherein the three-dimensional open-cell mesh structure defines a body-centered cubic symmetry (lattice comprised of cells of the body-centered cubic type).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile in view of Magee, Steege, and Wu to incorporate the teachings of Maskery and use mesh lattices that are body-centered cubic. Doing so would have the benefit of working with a lattice structure that has been well tested experimentally and theoretically (pg. 1262, Col 2, par. 1, Maskery) which will allow one of ordinary skill in the art to rely on those theories and experiments to help in understanding the mechanical properties of the lattice. Additionally, one of ordinary skill in the art would be able to select a body-centered cubic type since that type of lattice is well known (pg. 1262, Col 2, par. 1, Maskery). It is known that metal composite’s mechanical properties is in part due to the preform lattice structure (par. 26, Tuffile) and therefore one of ordinary skill in the art would be motivated to consider Maskery’s teaching as relevant art since it relates to the mechanical properties of the lattice structure.
Regarding claim 10, Tuffile in view of Magee, Steege, and Wu does not disclose the method of claim 1, wherein the preform is a functionally-graded preform, wherein a geometry of the three-dimensional open-cell mesh structure varies as a function of position within the preform. 
Maskery discloses a method of laser sintering lattice structures wherein the preform is a functionally-graded preform, wherein a geometry of the three-dimensional open-cell mesh structure varies as a function of position within the preform (graded density lattice structures, where the density and thickness of the struts increase in diameter as a function of position within the lattice, experimental details Sec. 2.1, Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile in view of Magee, Steege, and Wu to incorporate the 
Regarding claim 11, Tuffile in view of Magee, Steege, and Wu does not disclose the method of claim 10, wherein the plurality of struts each have a strut diameter wherein strut diameter decreases along a major dimension of the preform, 
Maskery discloses a method of laser sintering lattice structures wherein the plurality of struts each have a strut diameter wherein strut diameter decreases along a major dimension of the preform (graded density lattice structures, experimental details Sec. 2.1, Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile in view of Magee, Steege, and Wu to incorporate the teachings of Maskery and have graded density lattice structures. Doing so would have the benefit of enabling a progressive mechanical response to a static or dynamic load (conclusion, Maskery). Although Maskery does not disclose infiltrating their lattice structure with a second liquid metal, it is known that metal composite’s mechanical properties is in part due to the preform lattice structure (par. 26, Tuffile) and therefore one of ordinary skill in the art would be motivated to consider Maskery’s teaching as relevant art.
Regarding claim 19, Tuffile in view of Magee, Steege, and Wu does not disclose the method of claim 13, wherein the struts have a diameter of from 0.5 mm to 1 mm.  
Maskery discloses a lattice structure wherein the struts have a diameter of from 0.5 mm to 1 mm (struts have a thickness of 0.91 mm to 0.42 mm, pg. 267, Col 1, par. 1).  
.
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile in view of Magee, Steege, Wu, and J. Cook (US 20180027914).
Regarding claim 8, Tuffile in view of Magee, Steege, and Wu does not disclose the method of claim 1, wherein the three-dimensional open-cell mesh structure defines a stretch-dominated lattice. 
J. Cook discloses a hollow cell impact structure made of additive manufacturing (par. 1 and 103), wherein the three-dimensional open-cell mesh structure defines a stretch-dominated lattice (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile to incorporate the teachings of J. Cook and use stretch-dominated lattice. Doing so would yield structures that have higher modulus and yield stress (par. 86, J. Cook). It is known that metal composite’s mechanical properties is in part due to the preform lattice structure (par. 26, Tuffile) and therefore one of ordinary skill in the art would be motivated to consider J. Cook’s teaching as relevant art since it improves on the mechanical properties of the lattice structure.
Regarding claim 9, Tuffile in view of Magee, Steege, and Wu does not disclose the method of claim 1, wherein the three-dimensional open-cell mesh structure defines a bending-dominated lattice. 
J. Cook discloses a hollow cell impact structure made of additive manufacturing (par. 1 and 103), wherein the three-dimensional open-cell mesh structure defines a bending-dominated lattice (bending-dominated lattice, par. 70).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile in view of Magee, Steege, and Wu to incorporate the teachings of J. Cook and use bending-dominated lattice. Doing so would yield structures that have higher modulus and yield stress (par. 86, J. Cook). It is known that metal composite’s mechanical properties is in part due to the preform lattice structure (par. 26, Tuffile) and therefore one of ordinary skill in the art would be motivated to consider J. Cook’s teaching as relevant art since it improves on the mechanical properties of the lattice structure.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile in view of Magee, Steege, Wu, and Sharp (US 20120215310).
Regarding claim 12, Tuffile in view of Magee, Steege, and Wu does not disclose the method of claim 1, wherein the plurality of struts include a cross-section conforming to a dendritic shape. 
Sharp discloses a porous structure with struts that have branching structures wherein the plurality of struts include a cross-section conforming to a dendritic shape (strut 806 that has branching struts 802, Fig. 8, where if you took a cross-section at the nodes 804, Fig. 9A, you would see branching out struts; where the broadest reasonable interpretation of dendritic shape includes struts that extend from a central location; additionally, it is noted that the limitation “struts include a cross-section” does not limit the cross-section being uniform along the length of the strut and that an “x” shaped cross-section would also read dendritic shape).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tuffile in view of Magee, Steege, and Wu to incorporate the .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffile in view of Magee, Steege, Wu, and Kennerknecht (US 5394930).
Regarding claim 17, Tuffile in view of Magee, Steege, and Wu does not disclose the method of claim 13 further comprising mounting the preform in plaster.
One of ordinary skill in the art would know that plaster can be used as the mold to surround the preform. It is well known that plaster can be used to surround a preform when infiltrating the preform with molten metal since plaster allows for gas matter to flow through but not liquid matter (Col 5 lines 5-10, Kennerknecht).
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/07/2021, with respect to the rejection(s) of claim(s) 1 and 13 under U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tuffile in view of Magee, Steege, and Wu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

/SIMPSON A CHEN/              Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761